McCLELLAN, J.
The decree appealed from sustained the demurrer to the appellants’ bill against appellees. The bill, in substance, shows this: In the year 1905 appellants were constituted a partnership doing business at Goodwater, Ala. During the month of December, 1905, the firm bought of R. F. Williams a mule. The agreed price was $100. This was paid by a credit of $34 on an indebtedness due by Williams to the firm, and the remainder (which the bill alleged Avas $60). in cash. This mule was at the time of this purchase subject to an unpaid mortgage given by R. F. Williams, to S. J. Nolen. This mortgage was executed on March 6, 1905, and the debt it Avas given to secure matured October 2, 1905. It was recorded in the probate office of Clay county, Ala., on March 7, 1905. From the copy of the mortgage exhibited with and made a part of the bill it appears that R. F. Williams resided *176in Clay county, Ala., at the time of its execution, and that the mule in question was held (“situated”) in Clay county, Ala. It is averred that “said mortgage indebtedness was never paid to the said S. J. Nolen,” that S. J. Nolen “recovered a judgment against” appellants in a justice’s court in Coosa county, “for the conversion of said mule for the sunr of $62 damages” and costs, which judgment appellants “were forced to pay,” that that sum together with the necessary expense of an attorney’s fee in defending the suit of Nolen was wholly lost to appellants. It is also averred that R. F. Williams died “during the years 1907 or 1908,” that neither the firm nor its members knew, until the trover suit was tried, that said mortgage Avas due and unpaid or that it conveyed title to said mule, or that the mule so purchased was described in the mortgage. The right of appellants to be subrogated to Nolen’s rights is asserted. '
The bill then takes account of a deed executed August 16, 1907, by R. F. Williams to his sons, upon a recited consideration of $557, and charges that conveyed substantially all of the grantor’s property; that he was then insolvent, the grantees being aware of that fact; that such conveyance was fraudulent and void as to appellants, Avho were and are entitled to be made whole for the sums so lost to them through the 'judgment in trover against them, a judgment that followed the fraud practiced upon them by R. F. Williams in the sale of the mule as stated; that the conveyance of August 16, 1907, was made for the purpose of hindering, delaying, or defrauding the grantor’s creditors of whom appellants were, because of purchase of the mule, an intent common to all of the parties to that conveyance, and that there was in realty no adequate consideration paid by the grantees. The prayer seeks the cancellation of *177the conveyance as against appellants and other creditors, and the application of the property left by B. F. Williams to the discharge of the demands of appellants and other creditors. There is general prayer for relief. It does not appear from the bill whether the mule had been removed from Clay county more than three months before its sale to appellants..
In the absence of averments of fact sufficient to avoid the constructive notice the recordation of the mortgage in Clay county operated to give (Williams v. Vining, 450 Ala. 482, 43 South. 744), it must be assumed against the pleader on demurrer, and so notwithstanding the affirmative averment of want of actual knowledge on the part of the firm or its members of the existence of the mortgage covering this mule, that the animal’s location or removal after the record of the mortgage in Clay county was not such as to deprive the recordation of the mortgage of the effect to impute to appellants constructive notice of the mortgage and of its charge upon the mule.
If the matter were otherwise doubtful, the adjudication set forth in the bill of the appellants’ guilt of conversion would seem to invite and justify the conclusion that appellants had some character of notice of the mortgage sufficient to render them liable for the conversion of' the mule described therein, for it is not to be supposed that judgment for the conversion could or would have been rendered against appellants if they had been legally without notice of the existence of the mortgage when they bought the mule.
The basis of the rights appellants would assert must be found, if at all, in the fact that they are entitled to be subrogated to Nolen’s rights against R. F. Williams or his estate in consequence of the further fact that they bought, because of Williams’ fraud, a mule on which Nolen held a mortgage, and for their adjudicated *178conversion of the animal had to satisfy Nolen in damages.
It is generally accepted that one who seeks the benefit of the equitable doctrine of subrogation must come into court Avith clean hands; that a vendee cannot have relief under the doctrine if his. status is the result of his oavu wrongful act, or of a wrongful act in which he participated, or of the wrongful act of one under whom he claims. — Sheldon on Subrogation (2d Ed.) § 44; Boyer v. Bolender, 129 Pa. 324, 18 Atl. 127, 15 Am. St. Rep. 723; Johnson v. Moore, 33 Kan. 90, 98, 99, 5 Pac. 406; Rowley v. Townsley, 53 Mich. 329, 339, 19 N. W. 20; Railroad Co. v. Soutter, 13 Wall. 517, 423, 524, 20 L. Ed. 543; Farmers’ Co. v. Garroll, 5 Barb. (N. Y.) 613, 660; Wilkinson v. Babbitt, 4 Dill. 207, Fed. Cas. No. 17,668. It is said in this connection in the books that “he that hath committed iniquity shall not have equity”; that a “tort-feasor cannot make his oavu Avrongful act the basis of an equity in his favor”; that the “doctrine of subrogation only applies to lawful and meritorious transactions.” The case made by the bill falls within the class to whom equity will not accord subrogation. If appellants h'ad paid the mortgage debt, thereby exonerating the chattel from the charge and satisfying R. F. Williams’ debt, the doctrine might be invoked. The exaction made of them Avas in satisfaction of their own liability for their oavu wrong in converting Nolen’s property. To allow them the aid of equity for their recompense Avould be to erect an equity, for their benefit, upon their Avrong — a wrong that has been established in a tribunal and the judgment thereof satisfied.
The decree is affirmed.
Affirmed.
Dowdell, C. J., and Sayre and Somerville, JJ., concur.